  UNITED STATES DISTRICT COURT
  WESTERN DISTRICT OF NEW YORK


  JACQUELINE LORENZI,

                                  Plaintiff,
                                                                           Hon. Hugh B. Scott

                                                                                17CV1273
                                  v.
                                                                                  Order


  ANDREW SAUL, Commissioner,

                                  Defendant.


       Before the Court is plaintiff’s counsel’s application for attorney’s fees pursuant to

42 U.S.C. § 406(b) (Docket No. 24). Plaintiff seeks to recover $21,358.50 from her awarded

benefits and, upon receipt, plaintiff will refund to the Government the $6,900.00 in attorney’s

fees paid under the Equal Access to Justice Act (“EAJA”) (id.; see Docket No. 22, Stipulation

for Attorney’s Fees, so ordered, Docket No. 23). Initially, responses to this motion were due by

September 17, 2019, with any reply due by September 24, 2019 (Docket No. 25). Defendant

moved (with consent) for extension of time to response (Docket No. 27), which was granted

(Docket No. 28); responses were due by September 24, 2019, and reply by October 1, 2019

(Docket No. 29). Commissioner Andrew Saul’s counsel submitted a memorandum response

(Docket No. 29), and plaintiff replied (Docket No. 30). The application is deemed submitted

(without oral argument) on September 19, 2019.
                                          BACKGROUND

        Plaintiff applied for disability insurance and Supplemental Security Income benefits, was

denied by the defendant Commissioner, and sought judicial review (see Docket No. 24, Pl.

Memo. at 1). This Court reversed the defendant Commissioner’s decision and remanded on

April 17, 2019 (Docket No. 18 (Order); see Docket No. 19 (Judgment, entered April 18, 2019);

see also Docket No. 24, Pl. Memo. at 1). On July 17, 2019, plaintiff moved for attorney’s fees

under the EAJA (Docket No. 20) and the parties stipulated, defendant agreeing to pay plaintiff

$6,900.00 in EAJA attorney’s fees (Docket No. 22; see Docket No. 23, Order adopting

Stipulation; Docket No. 24, Pl. Memo. at 2).

        Upon remand, on July 30, 2019, the ALJ granted plaintiff’s applications finding her

disabled (Docket No. 24, Pl. Memo. at 1). The Social Security Administration issued a Notice of

Award to plaintiff on her Title II (disability) application, finding that she is entitled to

$85,434.00 in past due benefits (id. at 2). That Notice also stated the agency withheld 25% of

those benefits, or $21,358.50, to pay attorney’s fees (id.).

        Plaintiff now moves to award her counsel $21,358.50 pursuant to 42 U.S.C. § 406(b) and

will refund the EAJA fee of $6,900.00 received (id.). She claims that her motion is timely (id. at

2-3). Applying the Gisbrecht v. Barnhart, 535 U.S. 789 (2002), standard, plaintiff argues that

she is entitled to recover (id. at 3-8). As for the avoidance of a windfall to the attorney element,

plaintiff argues that the parties are not to argue over details of time expended or should have

been expended by her counsel as well as the non-contingent hourly rate (id. at 5). She contends

that “Gisbrecht directs a court not to countenance litigation over hours and hourly rates relevant

to the lodestar method” (id.). She then factored in the contingent nature of her recovery and


                                                   2
concludes that the rate charged is reasonable (id. at 6-7). Plaintiff claims an hourly rate of

$1,000 and cites to cases in this District accepting that contingent fee in similar case (id.).

       While declaring that defendant Commissioner had no financial stake in the

Section 406(b) fee award but merely acts as a fiduciary (Docket No. 29, Def. Memo. at 1),

Gisbrecht, supra, 535 U.S. at 798 n.6, defendant “has no objection to [plaintiff’s] counsel’s

request, but points out that it approaches a windfall” (id.). Defendant notes that plaintiff seeks

$21,358.50 for 34.9 hours expended during judicial review, calculated to a de facto hourly rate of

$611.99 (id. at 3-4). Defendant argues that recent Second Circuit cases have held $611 per hour

rate as a windfall (id. at 4-5 (citing Eastern District of New York cases)). Those cases reduced

the reasonable hourly rate to $500 per hour (id.).

       In reply, plaintiff argues that no deficiency in representing plaintiff was cited to consider

the claim a windfall (Docket No. 30, Pl. Reply at 1). Citing Chief Judge Geraci’s decision in

McDonald v. Commissioner, No. 16CV926, 2019 U.S. Dist. 195141 (W.D.N.Y. Mar. 27, 2019),

plaintiff contends that fees are reduced as a windfall “in light of the work performed,” id. at *6,

such as obtaining a stipulation rather than an Order following full briefing and argument, see id.

(id. at 1-2). The Court there approved an hourly rate of $1,051.64, id. at *5-7 (id.). Plaintiff

cited other decisions in this Court that accepted hourly rates around the amount sought here (id.

(citing Post v. Saul, No. 15CV257, 2019 U.S. Dist. LEXIS 111465, 2019 WL 2867166

(W.D.N.Y. July 3, 2019) (Telesca, J.); Starzynski v. Berryhill, No.15CV940, 2018 U.S. Dist.

LEXIS 175298, 2018 WL 4926856 (W.D.N.Y. Oct. 11, 2018) (Telesca, J.)).




                                                  3
                                          DISCUSSION

I.     Standard Under Section 406

       The Social Security Act allows an attorney for a claimant to petition this Court for “a

reasonable fee for such representation, not in excess of 25 percent of the total of the past-due

benefits to which the claimant is entitled by reason of such judgment,” 42 U.S.C. § 406(b), Fodor

v. Berryhill, No. 13CV784, Docket No. 25, at 2 (W.D.N.Y. July 3, 2018) (Arcara, J.). This

Court then conducts a review of the contingent fee arrangements “as an independent check to

assure that they yield reasonable results in particular cases,” Gisbrecht, supra, 535 U.S. at 807.

The Supreme Court in Gisbrecht provided standards for determining the reasonableness of

claimant’s counsel’s fee application up to the 25% of past due benefits boundary, id. at 807-08.

       Last January, the unanimous Court held that § 406 has separate caps for fees for

representation before a court, § 406(b), and before the agency, § 406(a), and that the 25% past-

due benefits cap does not apply to aggregate fees, Culbertson v. Berryhill, 586 U.S. ____,

139 S. Ct. 517, 519, 522 (2019). Recognizing that § 406’s text provides for two pools of money

for direct payment of fees, despite the agency withholding from a single pool of 25% of the past-

due benefits to pay these fees, id. at 523. Section 406(a)(4) requires agency withholding while

§ 406(b)(1)(A) gives the agency discretion to certify past-due benefits for payment of court

representation fees, id. The agency exercises its discretion in withholding from the same 25% of

benefits for court and agency fees, id. “The amount of past-due benefits that the agency can

withhold for direct payment does not delimit the amount of fees that can be approved for

representation before the agency or the court,” id.




                                                 4
II.    Application—Is Fee Windfall?

       This application boils down to whether plaintiff’s counsel will enjoy a windfall if the

withheld amount is awarded to plaintiff. A windfall is when the “benefits awarded are large in

comparison to the amount of time counsel spent on the case,” Joslyn v. Barnhart, 389F. Supp. 2d

454, 456 (W.D.N.Y. 2005) (Larimer, J.) (quoting Gisbrecht, supra, 535 U.S. at 808); Post, supra,

2019 U.S. Dist. LEXIS 111465, at *4.

       Accepting this Court’s precedents regarding reasonableness of claimant’s fees,

McDonald, supra, 2019 U.S. Dist. 195141, at *5-7 (approving $1,051.64 hourly rate as

reasonable); Post, supra, 2019 U.S. Dist. LEXIS 111465, at *6 (finding hourly fee of $677.21,

for fee award of $21,873.75 reasonable); Starzynski, supra, 2018 U.S. Dist. LEXIS 175298, at

*6-8 (finding hourly rate of $862.27 for fee of $35,789.50 to be reasonable) (Docket No. 30, Pl.

Reply at 2), rather than precedents from other districts in this Circuit, plaintiff’s counsel’s

effective hourly rate of over $611 and the resulting claim to the entire withheld amount of

$21,358.50 is reasonable. Plaintiff had to brief and argue for award of benefits. Defendant has

not pointed out that the time expended was excessive, unreasonable, or not warranted given the

ultimate results achieved. Plaintiff’s motion (Docket No. 24) for award of that withheld fee

(with refund of EAJA fees) is granted.




                                                  5
                                         CONCLUSION

       For the reasons stated above, plaintiff’s motion (Docket No. 24) to recover attorney’s

fees under 42 U.S.C. § 406(b) in return for refund of paid Equal Access to Justice Act fees is

granted.

       So Ordered.
                                                            /s/ Hugh B. Scott
                                                            Hon. Hugh B. Scott
                                                     United States Magistrate Judge


Dated: Buffalo, New York
       September 30, 2019




                                                6
